Citation Nr: 0528581	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which was dated in March 2003.  

In a statement dated in April 2005, the veteran withdrew the 
issue of entitlement to service connection for vision 
problems, and therefore this issue will not be addressed by 
the Board.  38 C.F.R. § 20.204 (2004).

In April 2005, the veteran appeared at a hearing before the 
undersigned at the Albuquerque, New Mexico, RO.  A copy of 
the hearing transcript has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the claims folder, the Board finds that 
additional development is warranted.  

The veteran was examined by VA in June 2004.  The VA 
examination report states, "see the Pulmonary consult, 
2/10/04."  Unfortunately, the referenced document is not 
associated with the claims folder.  As a result, the case 
must be remanded for the record to be obtained.  It is also 
noted that the examination report indicates that the veteran 
was to return for a follow-up appointment in VA's Pulmonary 
Clinic on August 10, 2004.  On remand, the RO should attempt 
to obtain these medical records, which are in VA's 
constructive possession, from the Albuquerque VA Medical 
Center.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As noted, the veteran underwent a VA examination in June 
2004.  The examiner's opinion was that the veteran's present 
pulmonary symptoms are less likely as not caused by the 
previous tuberculosis contact.  It was also stated that the 
pulmonologist's diagnosis was uncertain at that time and that 
the condition could be associated with sleep apnea or 
deconditioning.  On remand, the veteran should again be 
examined by VA to determine the correct diagnosis for his 
pulmonary disability and to determine the etiology of any 
pulmonary disability found.  See 38 C.F.R. § 4.2 (2004) (An 
examination report which does not contain sufficient detail 
must be returned as inadequate for evaluation purposes.).

It is also noted that an opinion is of record, dated in May 
2004, from a private practitioner, M.B., CNP, who stated that 
it was her opinion that it was more likely than not that the 
veteran's "Residual Pulmonary problems with his lung which 
is 60% of normal function is a result of Tuberculosis that he 
contacted while in the Military Service. (1968)"  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of VA 
medical records pertaining to the veteran 
from the Albuquerque VA Medical Center 
that are dated from February 2004 to the 
present (in particular, the RO should 
obtain and associate with the claims file 
copies of medical records pertaining to 
the pulmonary condition that are dated in 
February and August 2004).  

2.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the nature, extent, and correct 
diagnosis of any pulmonary disability 
that is found.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests must be conducted.  After reviewing 
the veteran's service and post-service 
medical records, his post-service 
employment history, the May 2004 opinion 
of M.B., C.N.P., and any other relevant 
evidence of record, the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not (50 percent or more 
probability) that any current pulmonary 
disability resulted from in-service 
exposure to tuberculosis or is otherwise 
etiologically related to service.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


